[Cite as Hill v. Ohio Dept. of Transp., 2010-Ohio-6672.]

                                       Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




WARDELL W. HILL

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

        Case No. 2010-07288-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Wardell W. Hill, filed this action against defendant,
Department of Transportation (ODOT), alleging that his 2005 Chrysler 300 C was
damaged as a proximate cause of negligence on the part of ODOT personnel in
maintaining a hazardous condition on Interstate 75 North on the Brent Spence Bridge
spanning the Ohio River between Kentucky and Ohio. Specifically, plaintiff noted in his
complaint that he was “traveling northbound on Interstate 75 on the Brent Spence
Bridge in the right lane between Kentucky and downtown Cincinnati when my vehicle
struck a large deep pothole which caused substantial damage.” Plaintiff recalled the
incident occurred on April 14, 2010 at approximately 4:30 p.m. Plaintiff seeks damages
in the amount of $1,791.85, the stated total cost of automotive repair and car rental
expenses. The filing fee was paid.
        {¶ 2} 2)       Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact that the Commonwealth of Kentucky and not ODOT bears the
maintenance responsibility for the substantial portion of Interstate 75 on the Brent
Spence Bridge. Defendant submitted photographs depicting the Brent Spence Bridge
advising that practically the entire bridge deck is located within the Commonwealth of
Kentucky and is consequently the maintenance responsibility of that governmental
entity.    Defendant stated “[a]s such, the State of Kentucky is the proper party to
plaintiff’s claim, not the defendant.”        The submitted photographs bear handwritten
notations outlining the maintenance responsibility for the bridge deck with ODOT
maintenance responsibility for the bridge beginning multiple feet within the shore line
from the Ohio River.
          {¶ 3} 3)       Plaintiff filed a response insisting his damage incident occurred “on
the Ohio side within the maintenance jurisdiction of the Defendant.” Plaintiff did not
provide any milemarker location of the damage-causing pothole on Interstate 75 North
in reference to a more precise location. Plaintiff related he examined the submitted
photographs depicting the bridge and ascertained the pothole his vehicle struck was
located in an area within the maintenance jurisdiction of ODOT.
          {¶ 4} 4)     On August 27, 2010, defendant filed a reply to plaintiff’s response.
Defendant maintains the incident did not occur in Ohio.
          {¶ 5} “5)      The trier of fact, after reviewing all evidence, finds the site of the
damage-causing incident was located within the Commonwealth of Kentucky.
                                     CONCLUSIONS OF LAW
          {¶ 6} 1)     R.C. 2743.01(A) provides:
          {¶ 7} “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments,         boards,   offices,   commissions,   agencies,    institutions,   and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
          {¶ 8} 2)     R.C. 2743.02(A)(1) states in pertinent part:
          {¶ 9} “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”
       {¶ 10} 3)    R.C. 5501.31 in pertinent part states:
       {¶ 11} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶ 12} The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.


                                 Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




WARDELL W. HILL

      Plaintiff

      v.

OHIO DEPARTMENT OF TRANSPORTATION

      Defendant

       Case No. 2010-07288-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



       Having considered all the evidence in the claim file and, for the reasons set forth
above, plaintiff’s claim is DISMISSED. Court costs are assessed against plaintiff
.



                                               ________________________________
                                               DANIEL R. BORCHERT
                                               Deputy Clerk

Entry cc:

Wardell W. Hill                                Jolene M. Molitoris, Director
1046 Lockman Avenue                            Department of Transportation
Cincinnati, Ohio 45238                         1980 West Broad Street
                                               Columbus, Ohio 43223
RDK/laa
8/23
Filed 11/15/10
Sent to S.C. reporter 2/18/11